September 17, 2012 DREYFUS LIFETIME PORTFOLIOS, INC. -GROWTH AND INCOME PORTFOLIO Supplement to Summary and Statutory Prospectus dated February 1, 2012 The Board of Directors of Dreyfus LifeTime Portfolios, Inc. has approved the liquidation of Growth and Income Portfolio (the “Fund”), a series of Dreyfus LifeTime Portfolios, Inc., effective on or about December 5, 2012 (the “Liquidation Date”). Accordingly, effective on or about September 25, 2012, no new or subsequent investments in the Fund will be permitted, except that participants in group retirement plans (and their successor plans) will continue to be able to invest in the Fund, if the Fund was established as an investment option under the plans before September 25, 2012, and investments made pursuant to the Fund’s automatic investment plans will continue, until the Fund is liquidated. In addition, shareholders of the Fund may continue to reinvest dividends and capital gains, if any, into their existing Fund accounts after September 25, 2012. Fund shares held on the Liquidation Date in Dreyfus-sponsored Individual Retirement Accounts (“IRAs”) and Dreyfus-sponsored retirement plans will be exchanged for shares of Dreyfus Worldwide Dollar Money Market Fund, Inc. (“DWWD”), except that Fund shares held on the Liquidation Date in Dreyfus-sponsored 403(b)(7) plans will be exchanged for Class 1 shares of Dreyfus Liquid Assets, Inc. (“DLA”), to avoid penalties that may be imposed on holders of IRAs and retirement plans under the Internal Revenue Code if their Fund shares were redeemed in cash. Investors may obtain a copy of the Prospectus of DWWD or DLA by calling 1-800-DREYFUS. September 17, 2012 DREYFUS LIFETIME PORTFOLIOS, INC. -Growth and Income Portfolio Dreyfus Short-Intermediate Government Fund Supplement to Statement of Additional Information dated October 1, 2011, as revised or amended December 1, 2011, February 1, 2012, March 1, 2012, April 1, 2012, May 1, 2012, August 1, 2012 and September 1, 2012 The following information supersedes and replaces any contrary information contained in the section of the fund's Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DITIF N/A DIASF N/A DSTIF N/A DLP Nancy Rogers DNRF N/A DSIMBF N/A SIGF N/A DF N/A DTCF N/A The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage, unless otherwise indicated: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Robert Bayston 5 $1.2B 4 $135.0B 49 $4.3B C. Wesley Boggs 13 $1.6B 11 $639.0M 64 $6.8B David Bowser 6 $2.3B 3 $1.2B 161 $17.7B Jeffrey Burger 3 $2.0B 0 $0 69 $905.2M Thomas Casey 6 $3.1B 0 $0 181 $2.3B Warren Chiang 13 $1.6B 11 $639.0M 64 $6.8B Sean P. Fitzgibbon 18 $4.7B 4 $309.8M 15 $1.3B Ronald Gala 13 $1.6B 11 $639.0M 64 $6.8B Dawn Guffey 2 $2.5B 0 N/A 0 N/A David Horsfall 7 $2.3B 5 $1.5B 162 $17.9B Barry K. Mills 10 $3.1B 2 $13.2M 9 $545.1M Nate Pearson 1 5 $1.3B 4 $88.6M 52 $4.9B Jocelin A. Reed 2 13 $1.5B 10 $581.0M 65 $6.2B David Sealy 10 $3.1B 2 $13.2M 9 $545.1M Elizabeth Slover 7 $1.2B 2 $12.5M 9 $1.8B Peter Vaream 6 $2.3B 3 $1.2B 161 $17.7B Robin Webhe 7 $1.2B 2 $12.5M 9 $1.8B 1 Mr.
